Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 1 of 30 PageID #:1056

                                                                                 1

   1                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                               EASTERN DIVISION
   3
   4    UNITED STATES OF AMERICA,                     )   No. 18 CR 696
                                                      )
   5                   vs.                            )
                                                      )
   6    ASHRAF AL SAFOO, also known as Abu            )
        Al-Abbas Al-Iraqi, also known as              )
   7    Abu Shanab, also known as Abbusi,             )   Chicago, Illinois
                                                      )   October 31, 2018
   8                         Defendant.               )   1:34 p.m.
   9
                            TRANSCRIPT OF PROCEEDINGS
 10            BEFORE THE HON. M. DAVID WEISMAN, MAGISTRATE JUDGE
 11
       APPEARANCES:
 12
       For the Government:         MR. VIKAS K. DIDWANIA
 13                                MS. MELODY WELLS
                                   MR. PETER S. SALIB
 14                                United States Attorney's Office,
                                   219 South Dearborn Street, Room 500,
 15                                Chicago, Illinois 60604
 16    For the Defendant:          MR. GEOFFREY M. MEYER
                                   MS. MARIA TERESA GONZALEZ
 17                                Federal Defender Program,
                                   55 East Monroe Street, Suite 2800,
 18                                Chicago Illinois 60603
 19
 20
 21
 22
 23                                PATRICK J. MULLEN
                                Official Court Reporter
 24                          United States District Court
                         219 South Dearborn Street, Room 1412
 25                            Chicago, Illinois 60604
                                   (312) 435-5565
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 2 of 30 PageID #:1057

                                                                                 2

   1               THE CLERK: 18 CR 696-1, U.S.A. versus Ashraf Al
   2   Safoo.
   3               MR. DIDWANIA: Good afternoon, Your Honor. Vikas
   4   Didwania and Melody Wells and Pete Salib on behalf of the
   5   United States.
   6               MS. WELLS: Good afternoon, Your Honor.
   7               THE COURT: Good afternoon.
   8               MR. MEYER: Good afternoon, Judge. Geoffrey Meyer and
   9   Maria Teresa Gonzalez from the Federal Defender Program on
 10    behalf of Mr. Al Safoo.
 11                THE COURT: Good afternoon.
 12                Good afternoon, Mr. Al Safoo.
 13                THE DEFENDANT: Good afternoon.
 14                MS. NEELIN: Good afternoon, Your Honor. Laura Neelin
 15    on behalf of pretrial services.
 16                THE COURT: Good afternoon. Thank you for being here.
 17                All right. We're here for a continued detention
 18    hearing. Where does the Government stand on the issue?
 19                MR. DIDWANIA: The Government is ready to proceed with
 20    the hearing, Your Honor, and we continue to believe that
 21    alongside pretrial's recommendation detention is appropriate in
 22    this case.
 23                THE COURT: All right. Where is the defendant on the
 24    issue?
 25                MR. MEYER: Judge, we are asking to proceed with the
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 3 of 30 PageID #:1058

                                                                                 3

   1   detention hearing today. We believe there are conditions that
   2   can be put in place.
   3               THE COURT: All right. Let's start with the
   4   Government's basis for detention. Risk of flight and danger to
   5   the community were the two articulated bases at the last
   6   hearing. I identified some case law that I asked both sides to
   7   look at. Does the Government believe that danger to the
   8   community remains a valid basis?
   9               MR. DIDWANIA: Yes, we do, Your Honor. I'd like to
 10    start with 18 U.S.C. 3142 and specifically subsection (f)
 11    governing detention hearings. Under subsection (f), the Court
 12    is allowed to consider both risk of non-appearance and danger
 13    to the community under subsection (1) upon a motion of the
 14    attorney for the Government in a case that involves, among
 15    others, an offense listed in section 2332(b)(g)(5)(b). If we
 16    look to that section, 2332(b)(g)(5)(b), one of the offenses
 17    listed is 2339(b), which is material support to a designated
 18    foreign terrorist organization, which is the charge in this
 19    case.
 20                THE COURT: All right. Do you agree, Mr. Meyer?
 21                MR. MEYER: We do, Judge.
 22                THE COURT: All right.
 23                MR. DIDWANIA: Furthermore, just to finish that point,
 24    Judge, there is a rebuttable presumption in this case under
 25    subsection (e)(3). If we look at (e)(3), Judge, subject to
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 4 of 30 PageID #:1059

                                                                                 4

   1   rebuttal by the person, it again lists --
   2               THE COURT: Let's see. Do you agree?
   3               MR. MEYER: We do, Judge.
   4               THE COURT: All right. Let's start with rebutting the
   5   presumption. How would you rebut the presumption?
   6               MR. MEYER: So, Judge, we do recognize under (e)(3)
   7   that there is a rebuttable presumption in this case. That
   8   presumption represents a congressional determination that in
   9   general there are categories of defendants charged with
 10    categories of crime where Congress has determined that they are
 11    more likely to continue to commit criminal acts while out on
 12    bond than other offenders.
 13                But that presumption is rebuttable and not mandatory
 14    because Congress also recognized the fact that what is true in
 15    the general is not always true in the specific, and it gives
 16    the defendant the opportunity to show that his specific
 17    circumstances show that he will not continue to commit or
 18    engage in crime while out on bond.
 19                It's important to remember that to rebut the
 20    presumption the defendant need not necessarily show that they
 21    are not guilty of the crimes as charged in the complaint, and
 22    it is also important to remember that the defendant only has
 23    the burden of production here, and that even with this burden,
 24    the burden of persuasion that there are no conditions that can
 25    be put in place remains squarely with the Government.
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 5 of 30 PageID #:1060

                                                                                 5

   1               THE COURT: I agree with all that. So what's your
   2   production?
   3               MR. MEYER: So here's our production, Judge, and we're
   4   working off of the two pretrial services reports that the Court
   5   has received. The Court is allowed to consider any of the
   6   types of evidence that it would normally consider at a hearing
   7   under section 3142(g), and here all of that evidence shows that
   8   the presumption shouldn't apply.
   9               Mr. Al Safoo has strong family ties to the area. His
 10    wife and his three young children live in Chicago as do his
 11    father and two of his siblings. His mother along with other
 12    siblings lives close by in the Midwest up in Michigan. Because
 13    of this location close in proximity to his family members, he
 14    also has strong family support. I think that came through
 15    particularly in the supplemental report where pretrial services
 16    discussed Mr. Al Safoo's situation with this father and Mr. Al
 17    Safoo's father was able to verify all the information in the
 18    report and let the pretrial services office know that they
 19    speak daily. In addition to that, his family has been present
 20    both at the last scheduled detention hearing and this detention
 21    hearing.
 22                Mr. Al Safoo is also an educated individual, and at
 23    the time of his arrest he was gainfully employed. He has been
 24    gainfully employed since coming to the United States ten years
 25    ago as a refugee from Iraq. He's lived in the United States
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 6 of 30 PageID #:1061

                                                                                 6

   1   for those last ten years, and five years ago he undertook the
   2   arduous process of naturalizing to become a United States
   3   citizen and completed that and was naturalized five years ago.
   4               He has no criminal history and has had no contact with
   5   law enforcement of any kind while he's been in the United
   6   States, and he has no history of drug or alcohol abuse or any
   7   sort of mental disorder.
   8               The Seventh Circuit told us in United States versus
   9   Dominguez, which is 783 F. 2d 702, that the burden of
 10    production is not a heavy one to meet. The defendant just has
 11    to put forth some evidence, and we have in this case,
 12    particularly if you compare this case to the Dominguez case.
 13                In that case, the defendants there met the burden of
 14    production even though they were not citizens but were lawful
 15    immigrants who lived in the country for the last five years,
 16    had no criminal record in the United States, and were gainfully
 17    employed. Only one of the defendants had a family member
 18    located in the United States, but nonetheless the Seventh
 19    Circuit found that because of, quote:
 20                "Their economic and social stability coupled with the
 21    absence of any relevant criminal conduct rebut the presumption
 22    of detention."
 23                We think that Mr. Al Safoo has an even greater
 24    economic and social stability based on his family support here
 25    in Chicago and coupled with that absence of any relevant
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 7 of 30 PageID #:1062

                                                                                 7

   1   criminal conduct or anything else like a substance abuse
   2   disorder that would counsel against release does rebut the
   3   presumption.
   4               THE COURT: I mean, I see the argument as it applies
   5   to danger -- or risk of flight. How does it apply to danger to
   6   the community?
   7               MR. MEYER: I think in large part, Judge, the danger
   8   to the community prong is addressed by the fact that he doesn't
   9   have any criminal conduct in his past, and what we have to
 10    remember is that this analysis is a prospective analysis. The
 11    question is that if released will Mr. Al Safoo comply with the
 12    conditions that this Court puts in place. This is not a
 13    retrospective analysis. This is not an analysis about what
 14    happened in this particular case or whether or not he's guilty
 15    of the crime as charged. I think those things do become
 16    relevant later on when the Court is weighing further -- when
 17    the Court is weighing whether or not the Government has met its
 18    burden of persuasion. But for the burden of presumption,
 19    that's not an appropriate consideration.
 20                THE COURT: All right. I haven't decided whether
 21    you've rebutted the presumption, but let me hear from the
 22    Government. Argue your case.
 23                MR. DIDWANIA: Yes, Judge. We have a presentation
 24    that we'd like to make, and as part of that I'll specifically
 25    address the points that defense counsel raised. To just take
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 8 of 30 PageID #:1063

                                                                                 8

   1   the obvious, the defendant is charged with providing material
   2   support to ISIS, a foreign terrorist organization that has
   3   committed attacks, violent attacks, violent jihadi attacks in
   4   the United States and elsewhere. So they are a significant
   5   danger here, and I want to start with the danger to the
   6   community and then return to risk of non-appearance.
   7               Although the Court is familiar, obviously, with the
   8   complaint and the allegations there, I want to start with the
   9   defendant, who he is and what he's charged with. He's charged
 10    with being a leader of the Khattab Media Foundation, an
 11    ISIS-affiliated group that has pledged allegiance to ISIS. The
 12    pledge stated that the Khattab members would listen and obey
 13    ISIS and not dispute ISIS's leaders. This pledge was made soon
 14    after the defendant became a leader within Khattab.
 15                His pledge, what's called a bayah, is a very
 16    significant undertaking. It means that the defendant and his
 17    group are submitting to ISIS and to ISIS's cause and that
 18    they'll act at the direction of ISIS and will not undermine
 19    ISIS. So they're declaring themselves to be the soldiers of
 20    ISIS devoted to ensuring its success in the creation of a
 21    caliphate, especially through violent jihad. At bottom, it
 22    means that the defendant has dedicated himself to working for
 23    ISIS, a virulent group dedicated to mass killings.
 24                The other important point here, Judge, is timing. So
 25    this is not conduct that we're talking about from a long time
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 9 of 30 PageID #:1064

                                                                                 9

   1   ago, something that he dabbled in and then left and moved on
   2   with his life. All the allegations in the complaint contain
   3   conduct within the past year, including very recently, and all
   4   of the defendant's conduct in terrorizing others on behalf of
   5   ISIS, recruiting soldiers, trying to recruit lone wolves to
   6   conduct attacks are within the last year. Days before his
   7   arrest, Judge, defendant repledged allegiance, repledged bayah,
   8   therefore, reaffirming his devotion.
   9               THE COURT: And what's your basis for that?
 10                MR. DIDWANIA: So, Judge, one of the things that we
 11    recovered during the time of the arrest was the phone that the
 12    defendant was actually using. He was on the CTA train going to
 13    work. He was using a phone. Officers recovered it, and
 14    pursuant to a court-authorized search warrant we have been able
 15    to search some of that phone. So we have been able to recover
 16    some of the communications and other information, other media
 17    that was on the phone. So if I could hand up, Your Honor --
 18                THE COURT: Did you provide a copy to defense counsel?
 19                MR. DIDWANIA: I have, Judge.
 20                MR. MEYER: We'll acknowledge receipt, Judge.
 21                THE COURT: Thank you.
 22                MR. DIDWANIA: Could I hand up Exhibit 1, Your Honor?
 23                THE COURT: Please.
 24                MR. DIDWANIA: These are communications that the
 25    defendant had on a social media application that was recovered
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 10 of 30 PageID #:1065

                                                                                  10

   1    from his phone. Obviously, this is all in Arabic, so I'll
   2    proffer, Your Honor, a summary translation because we've just
   3    been getting this information off the phone and we haven't been
   4    able to prepare translations.
   5               MR. MEYER: Judge, if I can interject for just a
   6    moment, we certainly have received copies of these documents
   7    from the Government, and we appreciate them sending them over.
   8    However, as the Government just pointed out, a majority of the
   9    documents they intend to produce to you today are in Arabic.
  10    They have also proffered the same or what I believe are going
  11    to be the same translations or summaries to us that they intend
  12    to proffer to you.
  13               I do not speak Arabic, and we have not had an
  14    opportunity to do a deep dive on these. So I don't know how
  15    much weight the Court should give to these, to these exhibits
  16    without actual certified translations attached to them.
  17               THE COURT: That's a fair area of inquiry. Can you
  18    just identify the basis of the translation? Is this through
  19    the FBI? Is this through a military source? Where is the
  20    translation coming from?
  21               MR. DIDWANIA: The translation is coming from FBI
  22    linguists and others at the FBI who are fluent in Arabic.
  23               THE COURT: All right. I think it's a fair point to
  24    raise, but the rules of evidence don't even apply here. I do
  25    think that doesn't mean we shouldn't have some comfort with the
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 11 of 30 PageID #:1066

                                                                                  11

   1    accuracy, but based on the representation that it's from
   2    linguists familiar with the language who are employed by the
   3    FBI, I'm comfortable relying on that.
   4               MR. MEYER: We understand that the rules of evidence
   5    don't apply. I think there's a difference between suggesting
   6    that the rules of evidence don't apply and having a document
   7    that's fully in a foreign language submitted to the Court. I
   8    understand that FBI linguists have looked over this. I think
   9    there's always color and context that is part of a
  10    conversation.
  11               THE COURT: There very well may be. I don't know what
  12    it says. It may be so obvious that any color and context
  13    wouldn't matter, or it may be -- you know, my experience is
  14    that especially in Arabic languages there's a lot of color and
  15    context that you need to understand. But I don't know what
  16    it's going to say, so let's hear him out.
  17               MR. MEYER: We would just ask the Court to consider
  18    that as it here, a proffer.
  19               THE COURT: I will. That's a fair point.
  20               Go ahead.
  21               MR. DIDWANIA: And, Your Honor, we provided these
  22    exhibits to defense about a week ago.
  23               THE COURT: Okay.
  24               MR. DIDWANIA: So in summary, in these communications,
  25    Your Honor, the defendant is communicating with another social
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 12 of 30 PageID #:1067

                                                                                  12

   1    media user indicating that he wants to join another group,
   2    Al-Battar, which is similar to --
   3               THE COURT: You mean the defendant.
   4               MR. DIDWANIA: That the defendant would like to join
   5    another group, Al-Battar, which is similar to Khattab Media
   6    Foundation, which is the group that he's charged with
   7    conspiring with. Then this other user informed us that he must
   8    renew his pledge of allegiance to ISIS to join the Al-Battar
   9    group. Then on October 14th, 2018, days before his arrest,
  10    Your Honor, Al Safoo responded that he would certainly do so,
  11    but that he would only do it on the secret chat function for
  12    security reasons.
  13               Now, the secret chats are end-to-end encrypted and
  14    self-destruct. So Al Safoo understood the importance of
  15    pledging allegiance and the possible consequences days before
  16    his arrest. He understood he was personally submitting to the
  17    direction and control of ISIS. He's declaring that he would do
  18    ISIS's bidding, and he was sophisticated enough to know that he
  19    couldn't do this over a normal chat, that he had to do it --
  20               THE COURT: What's your basis to say that the secret
  21    chat self-destructs and is only in existence for a period of
  22    time?
  23               MR. DIDWANIA: That's publicly available information
  24    about the social media application, Judge, that we haven't
  25    disclosed.
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 13 of 30 PageID #:1068

                                                                                  13

   1               THE COURT: Okay. Continue.
   2               MR. DIDWANIA: That's a significant concern. So if Al
   3    Safoo were released, he could continue to engage in criminal
   4    activity, sending threats, attempting to incite violence,
   5    recruiting lone wolf attackers, all that were the purposes of
   6    his conduct over the last year on behalf of ISIS.
   7               Even more importantly, Judge, there would be no
   8    ability to monitor that activity. It's happening online. It's
   9    happening on an application that has encrypted communications
  10    and that has communications that self-destruct. So that is --
  11    there are significant concerns about danger, and I'm going to
  12    walk through additional evidence about that.
  13               But even putting that aside, in terms of release,
  14    there's an insurmountable goal here that on release he cannot
  15    be monitored in his activities. He will be engaging in these
  16    activities on behalf of ISIS the way that he's done for the
  17    past year over and over. We have thousands of pages of
  18    transcripts in these chat rooms online, pushing out threats to
  19    people around the world, attempting to recruit soldiers,
  20    attempting to recruit lone wolf attackers, and there's no
  21    ability to monitor that. That is a giant black hole that we
  22    cannot allow.
  23               THE COURT: So, Mr. Meyer, how do -- that is a concern
  24    I've had because of the nature, the circumstances and nature of
  25    the conduct alleged. Recognizing there's a presumption of
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 14 of 30 PageID #:1069

                                                                                  14

   1    innocence, I can consider the nature and circumstances. How
   2    could I fashion conditions that would address the concern that
   3    counsel has just raised?
   4               MR. MEYER: There are absolutely ways, Judge. Number
   5    one, we're not suggesting that the Court release him on some
   6    sort of unsecured recognizance bond and just let him out into
   7    the community.
   8               THE COURT: No, no, no. All this was done on a cell
   9    phone. So, you know, as you know, sometimes people say you
  10    can't have access to the Internet which is, you know -- quite
  11    frankly, I'm not sure if that's even feasible in today's
  12    environment, but certainly with your client's background that's
  13    his area of expertise.
  14               MR. MEYER: Well, there's --
  15               THE COURT: So if anyone has a cell phone who's
  16    willing to let him use their cell phone, how could we fashion
  17    conditions to address that concern?
  18               MR. MEYER: There's two things about that, Judge, that
  19    I'd like to address. The first is kind of the practical
  20    question that you're asking, which is how we take away his
  21    access to the Internet. We have had long conversations with
  22    his father, which is who we are going to propose as a
  23    third-party custodian. His father is willing to have Mr. Al
  24    Safoo come to the house and be on electronic monitoring and
  25    home incarceration so that he cannot leave to go to and from
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 15 of 30 PageID #:1070

                                                                                  15

   1    the house. Mr. Al Safoo's father is willing to get rid of all
   2    electronic equipment in the house, and his family is willing to
   3    pledge to the Court that they will not allow him to have access
   4    to any sort of electronic device.
   5               If the Court is worried about cell phone usage, my
   6    understanding is that there are programs that the pretrial
   7    services office can install in order to monitor what is and is
   8    not allowed or what is or is not being done on certain pieces
   9    of electronic equipment.
  10               The point is to take away his access. Okay? I
  11    realize in today's day and age that may be more difficult to do
  12    than it has in the past, but it's certainly not impossible.
  13    Take away his access and have him be monitored very, very
  14    carefully by the pretrial services office to keep on top of
  15    him.
  16               Now, the second part of this that I would like to
  17    address -- and this may or may not be the appropriate time, but
  18    it feels like it needs to be answered at this point -- is what
  19    the Government is trying to allege here. This is a
  20    163-paragraph complaint that was sworn out, and there is some
  21    very inflammatory content that is included in that complaint.
  22    But of those 163 paragraphs, only 83 paragraphs are paragraphs
  23    that Mr. Al Safoo's name appears in and that apply to him.
  24               I took a look at the complaint again last night, and
  25    of those 83 paragraphs, the remainder of which deal with ISIS
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 16 of 30 PageID #:1071

                                                                                  16

   1    in kind of the abstract or general background information about
   2    ISIS or general background information about Khattab or actions
   3    that were taken by what the Government is calling unindicted
   4    co-conspirators. In the remaining 83 paragraphs in which
   5    Mr. Al Safoo's name appears, seven of them are general
   6    information or summaries on how the investigation unfolded.
   7    Five of them are about the structure of the Khattab Media Group
   8    generally. Four of them are specifically about Mr. Al Safoo's
   9    role in Mr. Khattab. 25 paragraphs are related to posts that
  10    he made, things that he reposted, articles that he wrote, or
  11    comments that he made about other people's posts on the
  12    Internet. Six of them deal with the use of social media
  13    accounts in violation of the terms of use of the social media
  14    provider, and 36 of them are simply linking Mr. Al Safoo to the
  15    use of multiple e-mail or social media accounts.
  16               Now to be clear, we are not admitting or conceding any
  17    of the allegations in the complaint, but to the extent that the
  18    Court is considering those things under the weight of the
  19    evidence it is important to understand that even if the Court
  20    considers the allegations in the complaint as true, the weight
  21    of evidence of material support to a terrorist organization
  22    here is not strong. It is not clear at all to me that the
  23    allegations that the Government has in the complaint constitute
  24    material support. We think that the types of things that are
  25    alleged in the complaint are wide open for a constitutional
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 17 of 30 PageID #:1072

                                                                                  17

   1    challenge, and we intend to vigorously pursue that.
   2               In addition, even if that constitutional challenge
   3    were rejected, we feel that there are strong trial issues here
   4    that we want to address in a trial situation. So I'm not sure
   5    the way the Government is characterizing the information that's
   6    included in the complaint does any real good to the Court
   7    except to try to inflame the Court as to what they say that
   8    Mr. Al Safoo did.
   9               THE COURT: All right. I can assure you I'm not
  10    inflamed by anything, but I have read this complaint a couple
  11    times. The numeric breakdown is not -- I get your point, and
  12    if you tell me that there were five times he was mentioned in a
  13    much broader conspiracy, I think there's something to that.
  14    This complaint is focused on your client, and each paragraph
  15    where he's not named informs the -- it is informative of the
  16    general conduct involved.
  17               I just happen to be at paragraph 62. Your client is
  18    not named there, but it talks a lot about what Khattab did and
  19    the point of the organization and what they were trying to get
  20    done. So the Government in the complaint has linked your
  21    client to the Khattab organization in a leadership capacity.
  22    I'm not making a finding, but there's strong evidence to the
  23    connection.
  24               MR. MEYER: And we're not saying that in a trial
  25    context that wouldn't be relevant or something that we would
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 18 of 30 PageID #:1073

                                                                                  18

   1    have to defend against, but this is a detention context. The
   2    question before the Court is: Are there indicia of things --
   3    are there things there that are going to indicate to the Court
   4    that Mr. Al Safoo will not comply with conditions of bond that
   5    this Court sets? I don't think that this material colors that
   6    question, the ultimate question in a detention purpose.
   7               What we have is someone --
   8               THE COURT: I just respectfully disagree with you. I
   9    don't think the inquiry is are there things to indicate to me
  10    that he won't comply. The issue is can there be a condition or
  11    combination of conditions to either assure his appearance or
  12    protect the safety of the public. It's not an issue of whether
  13    he'll comply or not. That's, I guess, implicit in the
  14    analysis. But can I set a --
  15               I'm getting back to the original question I had which
  16    is access to the Internet. First of all, from Ms. Neelin's
  17    standpoint, does pretrial services have some technology that
  18    would be able to tell you if he accessed the Internet at all?
  19               MS. NEELIN: Your Honor, in this district, the only
  20    way we can monitor that condition would be to assure that the
  21    Internet is not in the home, or any devices that can access the
  22    Internet that there is a block on them. But we do not in this
  23    district have a program that can monitor Internet usage.
  24               THE COURT: Quite frankly, taking out a Wi-Fi server
  25    does nothing to deal with digital access. So if someone came
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 19 of 30 PageID #:1074

                                                                                  19

   1    in with a cell phone, unless there was some jamming mechanism
   2    that pretrial services has that they borrowed from NSA or
   3    someone like that, anyone who brings a cell phone in can give
   4    him access to the Internet.
   5               MR. MEYER: Which is why the family is willing to
   6    pledge to you, Judge, that they won't or won't allow anyone to
   7    come with that sort of technology into the home.
   8               THE COURT: Okay. I know the father has a full-time
   9    job and he's gone for extended periods of time, which is fine,
  10    but under these circumstances -- and certainly I've released
  11    people to parents who are working like the rest of it. But in
  12    this circumstance, he won't be there for a good amount of time.
  13               MR. MEYER: There is a brother who also resides in the
  14    home who works overnight and would be present when Mr. Al
  15    Safoo's father is not present.
  16               THE COURT: All right. Let me kind of interrupt you
  17    and let me finish with the Government, and then we'll come back
  18    to you, Mr. Meyer.
  19               Go ahead.
  20               MR. DIDWANIA: So, Your Honor, we certainly agree that
  21    there's just no assurance that the defendant would never have
  22    access to the Internet, especially in light of his
  23    sophistication, the sophistication of his background in
  24    technology and the sophistication that's laid out in the
  25    complaint about his use of a variety of technical means to
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 20 of 30 PageID #:1075

                                                                                  20

   1    evade law enforcement over the past year, VPN's and tour
   2    services and things like that.
   3               So those are already concerns, but let me talk about
   4    something slightly different, not his online activity, but some
   5    additional information that we found on the phone. Could I
   6    hand up, Judge, Exhibits 5 and 6?
   7               THE COURT: Has this been provided to defense counsel?
   8               MR. DIDWANIA: It has, Judge.
   9               THE COURT: All right. Thank you.
  10               MR. DIDWANIA: These are also items that were --
  11               THE COURT: Have you gotten these?
  12               MR. MEYER: I have, Judge.
  13               THE COURT: Okay.
  14               MR. DIDWANIA: These are also items of photos that
  15    were taken from the defendant's phone that he was using at the
  16    time of his arrest. With respect to Exhibit 5, Your Honor, I
  17    consulted with a bomb technician at the FBI, and based on a
  18    preliminary review of the photos I can proffer that it's our
  19    understanding that these photos show how to mass produce
  20    sleeves containing ball bearings that can then be inserted into
  21    improvised exploding devices or IED's.
  22               THE COURT: Have you had the Arabic translated from
  23    this one diagram?
  24               MR. DIDWANIA: Yes, Judge, again, a preliminary
  25    translation. I don't have it in front of me, so I'll have to
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 21 of 30 PageID #:1076

                                                                                  21

   1    go off of memory. It's my understanding that the Arabic that's
   2    in the brackets just refers to figures, you know, Figure A,
   3    Figure C. But then the Arabic starting at the top left
   4    pointing to the red circle says something to the extent of a
   5    detonator. Then the other Arabic, the next two are referring
   6    to the combustible item that's inside, and then the last one is
   7    referring to the shape that should be the ball bearing sleeve.
   8               THE COURT: And this was found on the defendant's
   9    phone?
  10               MR. DIDWANIA: On the defendant's phone, Your Honor.
  11               THE COURT: And the photographs, do you know where on
  12    the phone itself?
  13               MR. DIDWANIA: Unfortunately we don't have the
  14    context. We're trying to understand the context for these
  15    photos.
  16               THE COURT: All right. Then Exhibit 6, can you review
  17    that for me?
  18               MR. DIDWANIA: Exhibit 6, again, I'll proffer this
  19    summary translation. Our understanding is that this is the
  20    front page of a manual, and it states something to the extent
  21    of "workshop on the creation of cylindrical IED's."
  22               THE COURT: All right. We'll delay your risk of
  23    flight argument. Can you address danger to the community in
  24    light of this information?
  25               MR. MEYER: I can, Judge. Number one, I think as the
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 22 of 30 PageID #:1077

                                                                                  22

   1    Government just conceded to you, we don't have any context for
   2    these photos. There are a number of Internet-based programs
   3    that automatically download photos based on protocols that are
   4    set on someone's phone or on their social media account for
   5    that device or that software.
   6               THE COURT: And you'd agree with me those protocols
   7    generally are driven by some algorithm that reflects either the
   8    user's predetermined desires or use of the Internet.
   9               MR. MEYER: I think that they -- as far as I'm willing
  10    to go, Judge, is that they are based on whether or not the
  11    person is connected to the program, and the person who is
  12    receiving the downloads has no control over what other people
  13    are posting on the site and what is automatically being
  14    downloaded to them. This arises in a much different context in
  15    other cases that we see at the Federal Defender's office.
  16               THE COURT: Okay.
  17               MR. MEYER: What I will say is absent from this,
  18    although these images are on his phone in an unknown
  19    context, there has been a thorough investigation of both his
  20    home and him, and there is no allegation on the part of the
  21    Government that there was ever any concrete step taken or any
  22    materials present to engage in any sort of action related to
  23    these photos. There was simply nothing when they executed the
  24    search warrant at his house that would indicate that there was
  25    an imminent danger to the community or that he was involved in
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 23 of 30 PageID #:1078

                                                                                  23

   1    any type of behavior related to these photos. I think --
   2               THE COURT: But you agree that imminent danger to the
   3    community is not the standard that the Government needs to
   4    prove.
   5               MR. MEYER: No, but I think that's what they're trying
   6    to imply, that there is this danger to the community that would
   7    happen if this Court were to release Mr. Al Safoo. Aside from
   8    photos on his phone in an unknown context, there's simply no
   9    other evidence to corroborate that sort of inference.
  10               THE COURT: Okay. I think if you took each piece in
  11    isolation you can make that argument, but it's not taken in
  12    isolation. They have a how-many-paragraph complaint that
  13    outlines his relationship.
  14               MR. MEYER: But nothing in that complaint deals with
  15    photos of this type or specifically photos of this type on his
  16    phone. There are certainly general allegations in the
  17    complaint about what is supposed to be happening, but there's
  18    nothing specific to him or these images on his phone.
  19               THE COURT: I accept that. I think that's generally
  20    correct at this point. Okay. I'm --
  21               MR. MEYER: I'd like to say this, Judge.
  22               THE COURT: Okay. Go ahead.
  23               MR. MEYER: I think it's instructive to look at other
  24    material support cases that have been brought in this district
  25    in the past, particularly in the detention context, and I'm
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 24 of 30 PageID #:1079

                                                                                  24

   1    referring to the Tounisi case. Pardon me for just a moment. I
   2    have the citation to it. It's 13 CR 328, United States versus
   3    Abdella Ahmad Tounisi. This is a case in which Magistrate
   4    Judge Martin initially granted conditions of release to
   5    Mr. Tounisi. The Government took an appeal to Judge Chang, and
   6    Judge Chang reversed Judge Martin.
   7               Now, it may seem odd that I'm citing a case in which
   8    the magistrate judge was reversed, but this is the point I'd
   9    like to make about that. In Judge Chang's opinion, he conceded
  10    that Judge Martin was a well-respected and careful jurist, and
  11    I don't think anybody here would say anything different about
  12    Judge Chang other than that he is also a well-respected and
  13    careful jurist.
  14               So in that case you have two very highly regarded
  15    judges who came to different opinions about whether or not
  16    someone could be granted bond. That is by definition a close
  17    case, and this case is worlds different than that case. None
  18    of the things that gave Judge Chang pause in that case and led
  19    him to reverse Judge Martin are present here.
  20               In that case, Mr. Tounisi had not heeded family and
  21    community warnings nor what, as Judge Chang said, should have
  22    been a life-altering interview with the FBI. Instead -- and
  23    Judge Chang found this most important of all -- Mr. Tounisi
  24    after those things was traveling to Syria via Turkey in order
  25    to join in, quote-unquote, the battlefields.
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 25 of 30 PageID #:1080

                                                                                  25

   1               This is a very different case. There are no
   2    allegations that Mr. Al Safoo was involved in an imminent plot
   3    in the United States or that he was attempting to leave the
   4    country to join hostilities somewhere else in the world. What
   5    we have here is someone who, when you really do boil this
   6    complaint down to what it is, was sitting behind a keyboard
   7    with access to the Internet.
   8               If you take away that access to the Internet, you have
   9    imposed a condition of bond that will reasonably assure the
  10    safety of the community, which is the standard. In addition to
  11    that, we are prepared to propose to the Court a number of other
  12    conditions, including things that I've already mentioned like
  13    home incarceration, electronic monitoring, and the family is
  14    willing to post a substantial amount of cash as collateral for
  15    Mr. Al Safoo's release as a show of sincere faith that he will
  16    abide by whatever conditions this Court imposes.
  17               THE COURT: All right. I appreciate everyone's
  18    presentations. I'm going to order the defendant detained.
  19    I'll go over my reasons now, and then issue a written order as
  20    well. Under the law, the Government has -- first of all, it's
  21    by agreement and both sides acknowledge it's a rebuttable
  22    presumption case.
  23               The first question I have to answer is whether that
  24    presumption was rebutted. As to risk of flight, I think it was
  25    rebutted through the factors you've outlined, Mr. Meyer,
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 26 of 30 PageID #:1081

                                                                                  26

   1    including the defendant's family ties, his employment, that he
   2    is a citizen of the country, lack of criminal history, you
   3    know, no abuse of alcohol or drugs in his background. I think
   4    that rebuts the presumption as it applies to risk of flight.
   5               But danger to the community, I find it has not been
   6    rebutted. Although, Mr. Meyer, in your argument I think you
   7    incorporated the other factors I just reviewed, but you also
   8    noted the defendant lacks criminal history, which is true but
   9    the statute doesn't talk in terms of criminal history. It says
  10    if someone is charged with one of these offenses there's a
  11    rebuttable presumption. It doesn't say that they have to have
  12    a criminal history. So the fact that he has no criminal
  13    history can't be the rebuttable factor.
  14               In any event, I look at the other arguments you
  15    posited as to risk of flight, and to me those do not rebut the
  16    presumption -- the danger to the community based on the nature
  17    and circumstances of this offense, and in particular as to your
  18    client because it is -- as you noted, the crime was committed
  19    through the use of technology. The alleged crime was committed
  20    through the use of technology, and your client has great skill
  21    in the area.
  22               So the idea that danger to the community is rebutted
  23    because he has no criminal history, one, I think is in tension
  24    with the statutory language and construct and, two, really
  25    doesn't answer the question at hand, which is how could his
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 27 of 30 PageID #:1082

                                                                                  27

   1    conduct, his alleged conduct and his potential risk be
   2    protected against. Simply lack of criminal history won't do
   3    it, nor would any of the factors that you've identified. That
   4    does not rebut the presumption in my mind.
   5               But even if it did rebut the presumption, I would
   6    still say that danger to the community has been established by
   7    clear and convincing evidence. That evidence includes in
   8    particular Exhibits 1 and 5 that the Government tendered. I
   9    appreciate that things end up on people's phones that people
  10    may not want to get on their phones and that they have no
  11    intention of it being there.
  12               In this case, I find it hard -- it is in tension with
  13    the evidence in the complaint that these images related to and
  14    construction of a bomb just ended up showing up there. That
  15    seems in light of your client's other alleged Internet
  16    connections as defined in the complaint, it seems a strange
  17    circumstance that those images happened there by happenstance.
  18    Therefore, that fact alone, I think if I were not to apply the
  19    presumption, I would find that there's no condition or
  20    combination of conditions to protect the community because
  21    access to the Internet cannot be controlled.
  22               I understand the family and I respect that the family
  23    is willing to post property, that they're willing to serve as a
  24    third-party custodian, but the ready access to the Internet in
  25    the most really mundane ways you can get onto the Internet, if
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 28 of 30 PageID #:1083

                                                                                  28

   1    he has to use the bathroom and takes the phone in there, no one
   2    is going be there watching him. I mean, the idea that that is
   3    what would need to be done to assure the safety of the
   4    community, which I think it is what needs to be done, we would
   5    be completely -- or I wouldn't be completely confident he
   6    couldn't have access to the Internet. The only way seemingly
   7    for me to assure that is by a custodial setting.
   8               I also rely on the fact that the Government posited
   9    evidence that the defendant was actively involved in his role
  10    within the Khattab and his willingness to pledge his allegiance
  11    to ISIS and that it was done in the context of being cognizant
  12    of Internet technology and the ability to surveil him on the
  13    Internet in the way that the message itself would be secret and
  14    destructed in a period of time.
  15               For all of those reasons, I find that there's no
  16    condition or combination of conditions that would assure the
  17    safety of the public even if the rebuttable presumption did not
  18    apply. As I said, I'll issue a written opinion as well.
  19               Is there anything further from the Government?
  20               MR. DIDWANIA: Yes, Your Honor. I did have a brief
  21    presentation on risk of non-appearance, if I could just very
  22    briefly proffer the information that I was going to proffer for
  23    the record on our view on why there's a risk of non-appearance.
  24               THE COURT: Sure.
  25               MR. DIDWANIA: One, in terms of employment, it's our
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 29 of 30 PageID #:1084

                                                                                  29

   1    understanding that he has been fired or very imminently will be
   2    fired from his employment. He has extensive ties overseas as
   3    detailed in the pretrial report. His wife has extensive ties
   4    overseas, and during an interview with the Government she
   5    informed the Government that she intended to go overseas very
   6    soon to see her father who was sick.
   7               Finally, Judge, on February 23rd of this year, the
   8    defendant had an extensive conversation with an undercover FBI
   9    agent in which he indicated his desire to do nafir or to go
  10    overseas to Iraq to conduct jihad on behalf of ISIS.
  11               THE COURT: All right.
  12               MR. DIDWANIA: I can detail that conversation,
  13    obviously, if you'd like, Judge.
  14               THE COURT: Mr. Meyer?
  15               MR. MEYER: Judge, you've already ruled. I'm not
  16    exactly sure what the point of that was, so I'm not going to
  17    address it.
  18               THE COURT: Okay. Certainly if there's an appeal,
  19    another judge might want to hear that. I'm just trying to get
  20    to the point of where we are now.
  21               All right. You waived preliminary hearing, correct?
  22               MR. MEYER: We did, Judge.
  23               THE COURT: All right. Defendant will be remanded to
  24    the custody of the United States Marshal's Service and held
  25    over to appear before the district court in further proceedings
Case: 1:18-cr-00696 Document #: 113 Filed: 09/13/19 Page 30 of 30 PageID #:1085

                                                                                  30

   1    as necessary.
   2               MR. MEYER: Judge, there was one other matter. We had
   3    initially moved at the last hearing for subpoena power.
   4               THE COURT: Right.
   5               MR. MEYER: We have received the early discovery that
   6    we requested from the Government, and that was part of our
   7    agreement for waiving preliminary hearing. Based on that,
   8    we're withdrawing our request now.
   9               THE COURT: Okay. That will be noted on the record.
  10    I know that you just submitted a protective order, is that
  11    right?
  12               MR. DIDWANIA: Yes, Your Honor.
  13               THE COURT: So we'll get that out today.
  14               MR. DIDWANIA: Thank you, Judge.
  15               THE COURT: All right. Thank you very much.
  16          (Proceedings concluded.)
  17                               C E R T I F I C A T E
  18             I, Patrick J. Mullen, do hereby certify the foregoing
        is an accurate transcript produced from an audio recording of
  19    the proceedings had in the above-entitled case before the
        Honorable M. DAVID WEISMAN, one of the magistrate judges of
  20    said court, at Chicago, Illinois, on October 31, 2018.
  21                                      /s/ Patrick J. Mullen
                                          Official Court Reporter
  22                                      United States District Court
                                          Northern District of Illinois
  23                                      Eastern Division
  24
  25
